Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 21: The prior art by Parkhe Publication No. US 2019/0341289 discloses a substrate support assembly, comprising:
a first ceramic plate [Fig. 1, 192] having a workpiece supporting surface [Fig. 1, the top surface holds the wafer 136] and a bottom surface [Fig. 1, bottom surface of 192], wherein the first ceramic plate having a plurality of heating elements [Fig. 1, 176];
a second ceramic plate [Fig. 1, 190] having an upper surface and a lower surface;
a first metal bonding layer [par. 0039, the metal bonding layer between the plat 192 and 190] disposed between the bottom surface of the first ceramic plate and the upper surface of the second ceramic plate;
a third ceramic plate [Fig. 1, 196] having a top portion and a bottom portion;
a second metal bonding layer [par. 0039, the metal bonding layer between the plate 192 and the plate 196] disposed between the lower surface of the second ceramic plate and the top portion of the third ceramic plate.
However, the prior art does not disclose that the first ceramic plate having a plurality of secondary heaters each forming a plurality of micro zones; and that the third ceramic plate having primary heaters.  This feature in combination with the ret of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836